IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                               No. 67925-2-1
                    Respondent,
                                               DIVISION ONE
      v.
                                                                                         r*o            o
                                               UNPUBLISHED OPINION                       c=>      •^>o
                                                                                         ***—
                                                                                                  Hr
GLENN ALLEN NORTHROP,
                                                                                         3E
                                                                                         ^       o°
                    Appellant.                 FILED: May 20, 2013
                                                                                     CD
                                                                                                •L •*• ~i'11
                                                                                                —*-f,-
                                                                                     y^t
                                                                                                -~2r'-'•'•
                                                                                     —'•„       ;• — ^^, ''
      Per Curiam— Glenn Northrop appeals the revocation of his Special Sexual
                                                                                     9?
                                                                                     en         r,s
Offender Sentencing Alternative (SSOSA). He also appeals details of his judgment and

sentence. We affirm the revocation but remand for resentencing.

      In order to obtain a SSOSA, Glenn Northrop pleaded guilty to attempted second

degree rape ofa child, patronizing a juvenile prostitute, and possessing depictions of
minors engaged in sexually explicit conduct. Clerk's Papers (CP) at 1-2. The
sentencing court imposed a minimum term of 131 months and suspended all but six
months on the condition that Northrop complete sex offender treatment and abide by

community custody conditions for life. CP 37, 39. Northrop completed sex offender
therapy in September 2007.

       In June 2009, the Department of Corrections (DOC) noted with concern that

Northrop was using the internet to advertise his services as a photographer, including
photographs of nude women. CP 218. The court ordered Northrop to remove from his
website "any photographs of humans or solicitations to take nude photographs of
No. 67925-2-1/2



women and shall use his legal name on any website he is involved in." CP 219-221. In

August 2009, the DOC alleged two violations of this order because Northrop had failed

to remove all the photos and had not adequately identified himself on the websites. CP

223. Although the court found no violation, it directed Northrop to remove all images

and solicitations for nude photography and undergo an evaluation by his former sex

offender therapist. CP 227-8, 237, 248-9.

        In June 2011, the prosecutor moved to revoke Northrop's SSOSA, based on his

1)failure to comply with the August 2009 order by posting photographs of nude women,
2) failure to comply with the judgment and sentence by possessing pornography, and 3)
failure to comply with the judgment and sentence requiring Community Corrections
Officer (CCO) approved employment. CP 85. The court revoked Northrop's SSOSA
based on violations of the employment condition and his posting of nude photographs
on the internet in June 2011. CP 95-96. The revocation order imposed the 131-month

minimum sentence originally entered. CP 96. Northrop now appeals the SSOSA
revocation as well as his sentence and a community custody condition relating to

possession of pornography.

   I.      Revocation of SSOSA

        In revoking Northrop's SSOSA, the trial court stated that"either one ofthe two
violations found justifies the revocation of the suspended sentence." CP 96, Verbatim
Report ofProceedings (VRP) (Oct. 7, 2011) at 30. Northrop challenges one ofthe
violations, but not the other. Accordingly, we need not decide whether his challenge
has merit because even assuming it does, the revocation is still supported by the other

unchallenged violation. Northrup's challenge to the SSOSA revocation fails.
No. 67925-2-1/3


   II.       Sentence


          The court sentenced Northrop to a minimum of 131 months based on a standard

range of 111 to 147 months. Northrop contends, and the State concedes, that the court

erroneously sentenced him based on the completed crime of rape of a child in the

second degree, rather than the attempted offense to which he pleaded guilty. We

accept the concession. The standard range for attempt is 75 percent of the range for

the completed crime. RCW 9.94A.533(2). Given this, the court should have sentenced

Northrop based on a standard range of 83.25-110.25 months. We remand for

resentencing based on the corrected standard range.

   III.      Community Custody Prohibition on Possession of Pornography

          The court imposed the following community custody condition: "Do not possess

or peruse pornographic materials unless given prior approval by your sexual deviancy

treatment specialist and/or Community Corrections Officer. Pornographic materials are

to be defined by the therapist and/or Community Corrections Officer." CP 39. Northrop

contends — and the State concedes — that this prohibition is unconstitutionally vague

under State v. Bahl. 164Wn.2d739, 193 P.3d 678 (2008) and State v. Sansone. 127

Wn. App. 630, 111 P.3d 1251 (2005). We accept the concession and remand for entry

of a community custody condition that provides the necessary specificity. Sansone, 127

Wn. App. at 643.

          Affirmed in part and remanded in part.

                                                   For   the court: yJp^A^QQ^ rp(